Citation Nr: 0808090	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  03-23 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected chondromalacia patella of the left knee 
from February 28, 2001 to October 28, 2004, and from December 
1, 2004.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected chondromalacia patella of the right 
knee from February 28, 2001 to October 28, 2004, and from 
December 1, 2004.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for left knee 
chondromalacia and right knee chondromalacia, effective 
February 28, 2001, and assigned a disability rating of 10 
percent for each knee.  The veteran timely filed a Notice of 
Disagreement (NOD) in August 2003.  The RO provided a 
Statement of the Case (SOC) in January 2004.  In a January 
2005 rating decision, based on convalescence from an October 
2004 patellar lateral retinacular release of the right knee, 
the RO granted a temporary disability rating of 100 percent 
from October 29, 2004 to November 30, 2004 and continued the 
prior 10 percent rating effective December 1, 2004.  In March 
2005, the RO provided a Supplemental Statement of the Case 
(SSOC).  The veteran timely filed a substantive appeal in 
April 2005.
 
In June 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.  
Subsequently, in August 2006, the Board remanded the case for 
additional development, to include obtaining a VA orthopedic 
examination, obtaining pertinent VA medical records, and 
providing Veterans Claims Assistance Act (VCAA) notice.  In 
November 2007, the Appeals Management Center (AMC) issued a 
SSOC.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the August 2006 
Remand Order, and that neither the veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

As a temporary total (100 percent) rating was assigned for 
the veteran's right and left knee disabilities based on post-
surgical convalescence from October 29, 2004 to November 20, 
2004, the issues are as styled on the first page of this 
decision.


FINDINGS OF FACT

1. From February 28, 2001 to October 28, 2004, the veteran's 
service-connected chondromalacia of the left knee was 
manifested by crepitus, subjective complaints of pain and 
swelling, limitation of flexion to 120 degrees, and minimal 
effusion; it was not productive of limitation of extension, 
subluxation or frequent episodes of locking with pain and 
effusion into the joint and the preponderance of the evidence 
is against a finding of instability or arthritis confirmed by 
X-ray examination.

2. From December 1, 2004, the veteran's service-connected 
post-operative  chondromalacia of the left knee was 
manifested by crepitus, subjective complaints of pain and 
swelling, and limitation of flexion to 110 degrees; it was 
not productive of limitation of extension, subluxation or 
recurrent episodes of locking with pain and effusion into the 
joint; it is at least as likely as not that it has been 
manifested by arthritis confirmed by X-ray examination and 
slight but no more than slight instability since December 1, 
2004.

3. From February 28, 2001 to October 28, 2004 and from 
December 1, 2004, the veteran's service-connected 
chondromalacia of the right knee was manifested by crepitus, 
subjective complaints of pain and swelling, and limitation of 
flexion to 110 degrees; it was not productive of limitation 
of extension, subluxation or frequent episodes of locking 
with pain and effusion into the joint and the preponderance 
of the evidence is against a finding of instability or 
arthritis confirmed by X-ray examination. 

4. From December 1, 2004, the veteran's service-connected 
post-operative  chondromalacia of the right knee was 
manifested by crepitus, subjective complaints of pain and 
swelling, and limitation of flexion of to 120 degrees; it is 
not productive of limitation of extension to more than 5 
degrees, subluxation or frequent episodes of locking with 
pain and effusion into the joint; it is at least as likely as 
not that it has been manifested by arthritis confirmed by X-
ray examination and slight but no more than slight 
instability since December 1, 2004. 


CONCLUSIONS OF LAW

1. From February 28, 2001 to October 28, 2004, the criteria 
for an evaluation greater than 10 percent for service-
connected left knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261 (2007); VAOPGCPREC 9- 2004.

2.  From December 1, 2004, the criteria for an evaluation 
greater than 10 percent for service-connected post-operative 
left knee chondromalacia with arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 
5259, 5260, 5261 (2007); VAOPGCPREC 9- 2004.

3. From December 1, 2004, the criteria for a separate rating 
of 10 percent for instability of the left knee associated 
with post-operative chondromalacia, but no more than 10 
percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 
(2007); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

4. From February 28, 2001 to October 28, 2004, the criteria 
for an evaluation greater than 10 percent for service-
connected right knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261 (2007); VAOPGCPREC 9- 2004.

5.  From December 1, 2004, the criteria for an evaluation 
greater than 10 percent for service-connected post-operative 
right knee chondromalacia with arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 
5259, 5260, 5261 (2007); VAOPGCPREC 9- 2004.

6. From December 1, 2004, the criteria for a separate rating 
of 10 percent for instability of the right knee associated 
with post-operative chondromalacia, but no more than 10 
percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 
(2007); VAOPGCPREC 23-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2006 AMC letter adequately apprised him of the 
information and evidence needed to substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The September 2006 letter clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records, and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  This correspondence 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  It additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claims, and also asked the veteran to provide VA with any 
other supporting evidence in his possession.  The September 
2006 letter also provided notice about the type of evidence 
needed to substantiate the veteran's claim, namely, that his 
bilateral knee conditions were more severe than reflected by 
the ratings assigned.

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
March 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
Here, the VCAA notice was post-decisional.  However, the 
claims were readjudicated after all of the notice was 
provided.  See November 2007 supplemental statement of the 
case;  Mayfield v. Nicholson, 444  F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, timely Dingess would not 
have operated to alter the outcome because evidence 
establishing an increased rating for left and right knee 
chondromalacia is lacking.  See Sanders, 487 F.3d at 887 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  The Board cannot 
conclude that the defect in timing of Dingess notice affected 
the essential fairness of the adjudication.  The presumption 
of prejudice is therefore rebutted.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  Service medical records, VA 
medical records, and private provider medical records have 
been associated with the claims file.  Additionally, the 
veteran was afforded June 2002 and February 2005 VA 
examinations, which were thorough in nature and adequate for 
rating purposes.  The veteran exercised his right to a 
hearing and provided sworn testimony in June 2006.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 



II. Laws and Regulations

a. Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. § 
4.71a.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  38 C.F.R. § 4.45.

The veteran's service-connected left and right knee 
chondromalacia is rated 10 percent under Diagnostic Codes 
5299-5259.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).  Diagnostic Code 5299 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the Rating Schedule, but are rated 
by analogy to similar disabilities under the Rating Schedule.  
See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5259 pertains 
to symptomatic removal of semilunar cartilage.   

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), slight 
recurrent subluxation or instability of the knee warrants a 
10 percent evaluation.  Moderate subluxation or lateral 
instability is rated 20 percent.  A rating of 30 percent is 
warranted for severe subluxation or lateral instability

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Under Diagnostic Code 5259, a single 10 percent rating is for 
application for semilunar removal of cartilage with 
symptomatology.  A higher disability evaluation is not 
provided under this code.  38 C.F.R. § 4.71a, Code 5259.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation, while flexion limited to 30 degrees is 
rated 20 percent.  A 30 percent rating is warranted for leg 
flexion limited to 15 degrees.

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when X-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5003 (degenerative arthritis) 
and 5010 (traumatic arthritis).  DC 5010 directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the  
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the  
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

b. Fenderson Appeal

In the instant case, the veteran has challenged the initial 
disability rating for his left and right knee chondromalacia, 
as opposed to having filed a claim for an increased rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(noting distinction between claims stemming from an original 
rating versus increased rating).  The veteran thus seeks 
appellate review of the RO's initial disability ratings 
because of his dissatisfaction with the 10 percent ratings.  
See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).




III. Analysis

a. Factual Background

Service Medical Records

The veteran's May 1996 Report of Medical Examination for 
Enlistment reveals a normal clinical evaluation of all 
systems, except for mild, asymptomatic pes planus.  

In September 1996, the veteran complained of "popping" in 
his left knee.  He indicated that he had had arthroscopic 
surgery prior to service.  Upon examination by the orthopedic 
clinic, the veteran complained of bilateral knee pain.  He 
stated that the pain had worsened after arriving in the 
military due to running, marching, squats, and knee bends.  
Range of motion in both knees was from 0 to 135 degrees.  
There was no erythema, deformity, or instability.  Lachman's 
and McMurray's testing were negative.  There was peripatellar 
pain and crepitus on the left knee.  The impression was 
chronic bilateral retropatellar pain syndrome that existed 
prior to service.  

The veteran was given a medical discharge in October 1996.

Private treatment records

In June 1994, the veteran underwent arthroscopy of the left 
knee with removal of loose bodies and chondroplasty of the 
femur.  In July 1999, the veteran underwent arthroscopy of 
the left knee with chondroplasty of the patella and lateral 
retinacular release.

In March 2001, the veteran saw S.A.M. (initials used to 
protect privacy) and reported intermittent left knee pain for 
three to four months, and daily pain for two weeks.  The 
veteran also reported swelling and pain when going up and 
down stairs.  Upon examination, the clinician noted a 
negative ligamentous examination, anterior drawer testing, 
and Lachman's test.  There was positive point tenderness 
globally around the patella and a positive crunch home test.  
X-rays were negative.  The assessment was chondromalacia of 
the patella.  The clinician recommended that the veteran use 
anti-inflammatories and follow up as needed.  

In May 2001, the veteran saw D.P.D., MD, for bilateral 
anterior knee pain.  He reported that the pain was worse with 
activity, and that standing all day at work aggravated the 
pain.  Upon examination, the clinician noted full range of 
motion in both knees.  There was negative bilateral effusion, 
negative bilateral Lachman's test, and negative bilateral 
anterior and posterior drawer testing.  There was no 
instability or tenderness.  The examiner noted mild 
peripatellar pain bilaterally.  The impression was "likely 
chondromalacia of the patella."  

A May 2001 MRI of the left knee revealed preserved thickness 
of the posterior patella cartilage, but the T2 weighted 
images revealed an increased signal within the patellar 
cartilage laterally.  There was a decreased signal within the 
trochlear cartilage of the femur.  There were small 
osteophytes at the posterior patella surface and relatively 
small joint effusion, more prominent medially.  The 
clinician's impression was that the veteran had 
chondromalacia patella with abnormal T2 signal within the 
cartilage without significant loss of thickness.

A May 2001 MRI of the right knee revealed a mild linear 
signal in the medial and lateral menisci consistent with 
intrasubstance degenerative change.  There was no evidence of 
meniscal tear.  The cruciate and collateral ligaments were 
intact.  The thickness of the posterior patellar and femoral 
cartilage was normal.  There was an increased signal on the 
fat suppressed T2 images in the lateral portion of the 
posterior patellar cartilage.  There was no significant joint 
effusion.  The clinician's impression was that the veteran 
had chondromalacia patella.  He noted that "the findings in 
both knees are most likely consistent with grade 1 
chondromalacia."

In June 2001, the veteran saw Dr. D.P.D. for activity-related 
pain, primarily anteriorly.  The veteran indicated that he 
wanted to "simply observe it for the time being."

June 2002 X-rays revealed lateral patellofemoral joint space 
narrowing and patellar tilt.

In October 2002, the veteran saw Dr. D.P.D. and complained of 
"worsening" symptoms, to include swelling and intermittent 
numbness in both knees.  He related that he had missed four 
days of work in four months.  Upon examination, there was no 
effusion, full range of motion, negative Lachman's, negative 
anterior and posterior drawer sign, and no varus/valgus.  The 
doctor noted bilateral peripatellar tenderness and mild 
bilateral patellofemoral crepitus.  X-rays were normal.  The 
impression was bilateral chondromalacia patella.

An October 2002 MRI of the left knee revealed an increased T2 
signal within the patellar cartilage laterally.  The 
clinician noted that "there may be a very mild degree of 
abnormality of the cartilage overlying the adjacent trochlear 
surface of the femur."  There was a small amount of joint 
effusion  The clinician's impression was chondromalacia 
patella with abnormal T2 signal within the cartilage.  

An October 2002 MRI of the right knee revealed an increased 
signal in the posterior patellar cartilage.  There was no 
evidence of meniscal tear.  The cruciate and collateral 
ligaments were intact.  There was no significant joint 
effusion.  The clinician's impression was chondromalacia 
patella.  He noted that the findings in both knees were 
similar to the May 2001 MRIs.

In a January 2003 letter, Dr. D.P.D. stated that the 
veteran's bilateral chondromalacia continued to be 
symptomatic and "somewhat functionally disabling."  He also 
stated that "it is not out of the question that he may come 
to surgical treatment for this problem at some point in 
time."

June 2002 VA examination

The veteran complained of bilateral knee pain, "some 
weakness," stiffness on cold days, occasional redness, 
fatigability, lack of endurance, and swelling.  He reported 
two episodes of giving away and one episode of locking.  He 
also reported that his knees flared-up after work, which 
required him to rest and apply ice.  He occasionally used 
knee braces.  The veteran related that he had missed three 
days of work in the previous six months due to knee pain.  

Upon examination, he walked with a slow gait and a limp.  
There was no gross abnormality of color, deformity, swelling, 
or atrophy in either knee.  There was crepitus bilaterally 
and tenderness over both patella medial and lateral aspects.  
There was a positive bilateral grind test.  Right knee active 
range of motion was zero degrees extension, 110 degrees 
flexion.  Right knee passive range of motion was zero degrees 
extension, 130 degrees flexion.  The drawer and McMurray 
tests were normal.  Left knee active range of motion was zero 
degrees extension, 120 degrees flexion.  Left knee passive 
range of motion was zero degrees extension, 130 degrees 
flexion.  There was pain with resisted knee extension, 
bilaterally.

The clinician reviewed the claims file and diagnosed 
bilateral chondromalacia patella.  He determined that the 
veteran's left knee condition was aggravated by service, as 
he was asymptomatic after his July 1994 surgery and had full 
function of the knee.  He also determined that the veteran's 
right knee condition was due to service, as he had no medical 
problems with that knee prior to service and the SMRs 
revealed medical treatment for the right knee.

VA treatment records

In July 2003, the veteran complained of bilateral anterior 
knee pain and rated it 5-6/10.  He stated that at times it 
was worse.  Upon examination, his gait was slow and fluid.  
There was minimal patellofemoral crepitus; otherwise, the 
clinician noted that the veteran's condition was stable and 
unremarkable.  The impression was bilateral chondromalacia.

In October 2003, the veteran complained of constant, 
intermittent anterior knee pain that he described as both 
dull and sharp.  He rated the pain 6/10 at night, 7/10 while 
sitting, and 10/10 while walking and climbing stairs.  He 
reported that the pain radiated to the foot on the lateral 
side with numbness and tingling.  The veteran was able to 
squat to 60 degrees with pain.  There was minimal effusion in 
the left knee with patellofemoral tenderness.  Range of 
motion for flexion and extension was zero degrees and 135 
degrees.  Quad strength was 5/5 bilaterally.  Apprehension 
and inhibition tests were positive.  McMurray's and Lachman's 
testing were "difficult to elicit."  The diagnosis was 
bilateral knee chondromalacia.

In October 2004, the veteran underwent a patellar lateral 
retinacular release of the right knee.  

November 2004 progress notes reveal that the veteran rated 
his pain as 7/10, whereas before the surgery he had rated it 
10/10.  Right knee range of motion was 0/60.  X-rays of both 
knees revealed some minimal narrowing of the medial knee 
joint compartments.  Physical therapy progress notes reveal 
that the veteran complained of stiffness, instability, and 
pain in his left knee.  He reported that the pain was better 
when sitting and lying, and worse when standing and walking.

December 2, 2004 progress notes reveal minimal swelling and 
no evidence of deformity, erythema, or temperature change.  
The clinician noted that the veteran was "[d]oing well" and 
was cleared to return to work.  December 8, 2004 progress 
notes indicate that the veteran complained of right knee 
swelling after climbing stairs.  Swelling was noted upon 
examination, but there was no evidence of deformity, 
erythema, pain to palpation, cellulitis, or crepitus.  There 
was full passive range of motion.  The anterior posterior 
drawer and Lachman's test were negative.  There was negative 
valgus varus laxity.  The clinician noted that the veteran 
was able to bear weight on the knee and was walking with 
"mild compensation favoring the left lower extremity."  The 
assessment was right knee chondromalacia.  December 21, 2004 
progress notes indicate that the veteran rated his right knee 
pain 4/10.  There were no signs of inflammation.  Range of 
motion was 0/120.  

February 2005 progress notes indicate that the veteran 
complained of right knee pain, especially when walking up and 
down stairs.  Upon examination, there was negative effusion 
and erythema and no increase in warmth.  Range of motion was 
0/120 without pain.  There was tenderness with palpation of 
the posterior aspect of the patella and pain with 
compression.  The veteran reported tightness in the 
hamstrings at 60 degrees with an increase in pain with 
dorsiflexion of the ankle.  X-rays revealed a very tiny 
osteophyte off the lateral articular surface of the right 
patella.  The assessment was chondromalacia of the patella 
and restricted motion of the hamstrings.  

February 2005 VA Examination

The same doctor who had examined the veteran in June 2002 
again reviewed the claims file.  The veteran complained of 
bilateral knee pain, weakness, and stiffness.  He reported 
two episodes of giving away and one episode of locking.  He 
also reported nightly flare-ups lasting two to three hours, 
which resulted in more pain.  He occasionally used knee 
braces.  The veteran related that he had missed seven or 
eight days of work in the previous year due to knee pain.  

Upon examination, the veteran walked with a minimal limp.  
There was no gross abnormality of color or deformity in 
either knee.  The doctor noted "a suggestion of some slight 
swelling."  There was crepitus bilaterally.  Right knee 
range of motion was zero degrees extension and 130 degrees 
flexion, with pain from 120 to 130 degrees.  Left knee range 
of motion was zero degrees extension and 125 degrees flexion, 
with pain from 115 to 125 degrees.  There was no change in 
range of motion or pain with repeated flexion and extension.  
The doctor diagnosed bilateral chondromalacia patella.  

VA Medical Records

March 2005 progress notes indicate that the veteran was 
"feeling somewhat better."  There was no effusion, warmth, 
or erythema.  Range of motion was 0/110.  The examiner noted 
pain with patella compression.

May 2005 treatment notes indicate that the veteran complained 
of pain over the posterior aspect of his left knee.  Range of 
motion was 0 to 110 flexion.  There was no tenderness over 
the hamstring area.  The impression was chronic knee pain due 
to early degenerative arthritis.

August 2005 treatment notes indicate that the veteran 
complained of bilateral knee pain.  There was no effusion, 
erythema, or warmth.  A grind test was positive bilaterally.  
The clinician noted hamstring pain at 45 degrees.  Forward 
flexion was limited to 6 inches from the floor.  The 
assessment was bilateral knee pain.

October 2005 treatment notes indicate that the veteran 
complained of left knee pain.  There was no effusion, 
erythema, or warmth.  Range of motion was 0/130 without pain.  
There was a positive grind test and hamstring tightness.  The 
assessment was chondromalacia of the patella.

May 2006 X-rays of both knees reveal mild narrowing of the 
medial compartment joint space bilaterally.  There was a tiny 
osteophyte at the lateral articulating surface of the 
patella.  The impression was mild narrowing medial joint 
compartment of both knees and small right patellar spur.

June 2006 treatment notes indicate that the veteran 
complained of bilateral knee pain.  The pain was worse when 
going up and down stairs and when standing after sitting for 
an extended period of time.  There was no effusion, erythema, 
or warmth.  The clinician noted some lateral tracking of the 
left patella with flexion.  There was a positive grind and 
compression test bilaterally, left greater than right.  There 
was negative collateral weakness bilaterally and no laxity.  
The assessment was bilateral chondromalacia.
  
November 2006 treatment notes indicate that the veteran 
complained of bilateral knee pain, left worse than right.  He 
reported that his knee felt warm and like it would give way 
while using stairs.  There was no effusion, erythema, or 
warmth. The clinician noted some lateral tracking of the left 
patella with flexion.  There was a negative grind and 
compression test bilaterally, left greater than right.  There 
was negative collateral weakness bilaterally and no laxity.  
McMurray's test was positive for lateral pain bilaterally.  
Range of motion was intact, however, the veteran could only 
squat to 90 degrees with pain.  The assessment was lateral 
meniscus injury.

February 2007 treatment notes indicate that the veteran's 
pain description and the examination findings were unchanged 
from his last visit.

June 2006 Travel Board Hearing

The veteran complained of buckling once every two months, 
occasional locking when climbing stairs, occasional numbness, 
and swelling that "comes and goes."  He stated that the 
pain was becoming worse and radiated down both knees to his 
ankles.  He also stated that his knees hurt after sitting for 
six hours on a forklift at work.  The veteran testified that 
the right knee was worse than the left.  

June 2007 VA Examination

The veteran complained of bilateral knee pain and stiffness.  
He reported flare-ups two to three times a month lasting two 
to three days, which resulted in more pain and stiffness.  He 
denied using knee braces or crutches.  The veteran related 
that he had missed zero days of work in the previous year due 
to knee pain.  

Upon examination, the veteran walked with a very slight limp.  
There was no gross abnormality of color, deformity, swelling, 
atrophy, or temperature abnormality in either knee.  There 
was crepitus bilaterally and "some pain" over the patella 
bilaterally.  Right knee range of motion was zero degrees 
extension and 125 degrees flexion, with pain from 120 to 125 
degrees evidenced by grimacing.  Left knee range of motion 
was zero degrees extension and 130 degrees flexion, with pain 
from 120 to 130 degrees as evidenced by grimacing.  Stability 
testing of both knees was normal.  There was no change in 
range of motion or pain with repeated flexion and extension.

The same doctor who had examined the veteran in June 2002 and 
February 2005 again reviewed the claims file and diagnosed 
bilateral chondromalacia patella and bilateral mild 
osteoarthritis.  He noted that "we were not able to 
specifically flare his knees although we did perform[] 
DeLuca."  The veteran demonstrated to the doctor that during 
flare-ups he could fully extend his knee to zero degrees and 
had flexion to 110 degrees.  However, the doctor noted that 
"this is a self report."



b. Discussion

In weighing the veteran's testimony and statements, treatment 
records and VA examinations of record, the Board concludes 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for chondromalacia of 
either knee from February 28, 2001 to October 28, 2004, but 
the evidence supports a separate 10 percent rating for each 
knee from December 1, 2004 on the basis of the presence of 
arthritis and slight instability during this latter period of 
time.

Based on review of the record, the Board finds that from 
February 28, 2001 to October 28, 2004, the veteran had no 
limitation of extension of either knee to more than 5 
degrees.  Flexion of the right knee was only limited to 110 
degrees with consideration of pain.  Flexion of the left knee 
was only limited to 120 with consideration of pain.  The 
veteran complained of pain and swelling, and MRIs revealed 
minimal effusion of the left knee but there is no medical 
evidence of subluxation or frequent episodes of locking with 
pain effusion into the joint of either knee.  While the 
veteran has complained of occasional locking, the medical 
evidence does not show that he has a history of dislocation 
of the semilunar cartilage of the knees with frequent 
episodes of locking, pain and effusion into the joint.  Thus, 
a higher rating under Code 5258 is not warranted during this 
period.   

A May 2001 MRI of the right knee was reported to reveal 
intrasubstance degenerative change but such was not diagnosed 
as arthritis.  Moreover, X-rays of both knees in March 2001 
and October 2002 were normal.  Additional MRI studies in May 
2001 (of the left knee) and October 2002 (both knees) showed 
no arthritis.  Under these circumstances, the Board finds 
that the preponderance of the evidence is against a diagnosis 
of arthritis of either knee prior to December 1, 2004.

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca, 
supra do not afford a basis for an increased schedular 
evaluation for either knee because the medical evidence does 
not show additional limitation of flexion or extension of 
either knee due to pain or flare-ups of pain, supported by 
objective findings, to a degree that would support a 
compensable rating for either knee, nor is there any such 
additional limitation of motion due to weakness, excess 
fatigability, incoordination or any other symptom or abnormal 
objective finding.

The Board also concludes that a rating in excess of 10 
percent under Diagnostic Code 5257 is not warranted during 
this period.  While there were complaints of instability of 
the knees during this time, the clinical or objective 
examinations showed no instability.  The veteran's knees have 
been found to be stable on repeated examination and without 
subluxation.  The Board finds that the clinical observations 
of skilled professionals are more probative than the 
veteran's lay statements.  Therefore, there is no basis for 
an increased evaluation under Diagnostic Code 5257 
(subluxation or lateral instability) as subluxation or 
lateral instability is not shown upon physical examination.   

As noted above, separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  As noted above, however, the preponderance 
of the MRI and X-ray evidence is against a finding of 
arthritis of either knee.  The preponderance of the clinical 
evidence is also against a finding of instability of either 
knee.  Thus, separate compensable ratings are not warranted 
for instability and arthritis with painful or limited motion 
of the knee during this time period.  VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

Rating from December 1, 2004

As described earlier, the veteran underwent a patellar 
lateral retinacular release of the right knee on October 29, 
2004.  The RO assigned a temporary total convalescent rating 
of 100 percent from October 29, 2004 to November 30, 2004.  

Based on review of the record, the Board finds that from 
December 1, 2004, the veteran had no limitation of extension 
or subluxation of either knee.  The degree of limitation of 
flexion reported since that date falls far short of what is 
required for a compensable rating under Diagnostic Code 5260.  
While there is some clinical indication of effusion involving 
the knee joints, the Board finds no indication of frequent 
episodes of locking with pain and effusion into either joint 
in question.  The veteran has continued to complain of 
instability of both knees but there is little objective 
evidence of such and clearly no physical findings consistent 
with more than slight instability.  The current 10 percent 
rating contemplates slight instability (Diagnostic Code 5257) 
and a more general symptomatic post-operative knee 
(Diagnostic Code 5259).  Thus, a rating in excess of 10 
percent is not warranted under Diagnostic Codes 5257, 5258, 
5260 or 5261.  Such does not end the Board's inquiry however 
because there is X-ray evidence of bilateral knee arthritis 
during the latter period of time at issue.

X-ray examinations in February 2005 and May 2006 revealed 
some minimal oesteophyte or arthritic changes in both knees.  
This radiographic evidence coupled with clinical diagnoses of 
bilateral knee arthritis in May 2005 and June 2007 support a 
finding that the veteran has arthritis of both knees.  As 
noted above, in VAOPGCPREC 23-97, the VA General Counsel 
stated that when a knee disorder is rated under Diagnostic 
Code 5257 and a veteran also has limitation of knee motion 
that at least meets the criteria for a zero percent 
evaluation under Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  In a subsequent opinion, it was 
held that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCREC 9-98; see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5003; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).   

Here, in addition to the bilateral knee arthritis confirmed 
by X-ray examination, the clinical evidence shows that the 
veteran has some slight limitation of motion of both knees 
with pain beginning between 110 and 120 degrees.  As to the 
question of instability, with consideration of the veteran's 
history of instability of the knees coupled with his credible 
testimony in June 2006 describing such and his apparent need 
for knee braces on an intermittent basis, there is sufficient 
evidence of slight instability.  With examinations being 
essentially negative for abnormal clinical findings relating 
to instability of either knee, the Board cannot find that 
there is more that slight instability of either knee.  Under 
these circumstances, the Board finds that the veteran's right 
and left knee disabilities are manifested by arthritis 
confirmed by X-ray examination, slight limitation of flexion 
of the knees (but far short of limitation to 60 degrees) and 
slight but no more than slight instability since December 1, 
2004.  Accordingly, the current 10 percent rating for each 
knee is consistent with arthritis with the degree of 
limitation of motion shown and the criteria for a separate 
rating of 10 percent for slight instability of each knee 
associated with post-operative chondromalacia, but no more 
than 10 percent, have been met.  VAOPGCPREC 23-97; VAOPGCPREC 
9-98; 38 C.F.R. § 4.71, Diagnostic Code 5257.

Regarding the question of whether a rating in excess of 10 
percent is warranted for arthritis of either knee based upon 
additional limitation of motion due to pain or other DeLuca 
factors (38 C.F.R. §§ 4.40, 4.45,; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995)), the June 2002 examiner noted 
bilateral pain "with resisted knee extension" the specific 
ranges of motion that have been reported show no limitation 
of extension and no limitation of flexion to less than 110 
degrees.  The June 2005 examiner noted that there was no 
change in range of motion or pain with repeated extension and 
flexion.  Additionally, while the veteran displayed 
subjective indications of pain on range of motion testing in 
June 2007, the examiner noted that repetitive flexion and 
extension revealed no change in pain, weakness, fatigability, 
or coordination.  Furthermore, the June 2007 examiner 
described the veteran's flare-ups as a "subjective report." 
These facts weigh against a finding of additional functional 
limitation under DeLuca that could warrant higher evaluations 
under Diagnostic Codes 5260 and 5261.  Simply put, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca, supra 
do not afford a basis for an increased schedular evaluation 
for either knee because the medical evidence does not show 
additional limitation of flexion or extension of either knee 
due to pain or flare-ups of pain, supported by objective 
findings, to a degree that would support a rating in excess 
of 10 percent for either knee, nor is there any such 
additional limitation of motion due to weakness, excess 
fatigability, incoordination or any other symptom or abnormal 
objective finding.





Extraschedular Ratings 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that either of his service-
connected knee disabilities have necessitated frequent 
hospitalizations (he was hospitalized in October 2004 for 
knee surgery but he received a temporary 100 percent rating 
for the hospitalization and convalescence).  Although the 
Board acknowledges that the veteran, in June 2002, October 
2002, February 2005 and June 2007, indicated that he had 
missed several days of work because of his knee disabilities, 
such is not consistent with marked interference with 
employment.  The current ratings for the veteran's knees take 
into account some industrial impairment; the degree of knee 
disability shown is not beyond that contemplated by the 
rating schedule.  Thus, the criteria for submission for 
assignment of an extraschedular rating for his knee 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

With respect to whether higher ratings are warranted beyond 
that granted by this decision, the Board has considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, the preponderance of the evidence is against this 
aspect of the veteran's claims.  Under such circumstance, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Id.; see also Ortiz v. Principi, 274 F.3d 1361, 1364-
65 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant");Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).




ORDER

A scheduler rating in excess of 10 percent for the veteran's 
service-connected right knee chondromalacia patella for the 
period from February 28, 2001 to October 28, 2004 is denied.

A scheduler rating in excess of 10 percent for the veteran's 
service-connected post-operative right knee chondromalacia 
patella with arthritis for the period from December 1, 2004 
is denied.

A separate 10 percent rating for instability of the right 
knee associated with post-operative right knee chondromalacia 
patella, but no more than 10 percent, is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits. 

A scheduler rating in excess of 10 percent for the veteran's 
service-connected left knee chondromalacia patella for the 
period from February 28, 2001 to October 28, 2004 is denied.

A scheduler rating in excess of 10 percent for the veteran's 
service-connected post-operative left knee chondromalacia 
patella with arthritis from December 1, 2004 is denied.

A separate 10 percent rating for instability of the left knee 
associated with post-operative right knee chondromalacia 
patella, but no more than 10 percent, is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits. 



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


